IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In re: the matter of
THE GREIDER FAMILY TRUST


                                                        No. 81194-1-I
SEBASTIAN EUGENE GREIDER, a
single man,                                             DIVISION ONE

             and                                        UNPUBLISHED OPINION

BYRNE MARIE GREIDER, a single
woman,

As Beneficiaries of the Greider Family
Trust,

                    Appellants.

             v.

CHERYL GREIDER BRADKIN and
WILLIAM BRADKIN, wife and
husband, a marital community,

                     Respondents.


      ANDRUS, A.C.J. — Siblings Sebastian and Bryne Greider appeal the

superior court’s order on cross motions for summary judgment dismissing their

Trust and Estate Dispute Resolution Act (TEDRA), ch. 11.96A RCW, petition with

regard to the Greider Family Trust, a testamentary trust established by their


        Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81194-1-I/2


grandparents. Because the trial court correctly determined there was insufficient

evidence of breach of the Trustee’s fiduciary duty or abuse of her discretion to

warrant a trial, we affirm.

                                         FACTS

         In 1988, Eugene and Norma Greider created the Greider Family Trust (the

Trust) for their benefit during their lifetimes and then for the benefit of their four

children: Cheryl Greider Bradkin, Brett Greider, Buff Greider, and Laurey Greider.

In October 2010, Norma, the Sole Trustor, passed away. 1                Cheryl began to

administer the Trust as the Successor Trustee (the Trustee) and divided the

Trust into four equal shares.

         As Trustee, Cheryl began to pay estate expenses and prepare assets for

distribution and sale. At the time of Norma’s death, the Trust owned two parcels

of real property in California: the 408 Oceanview property and the Los Altos

property. In 2010, Brett was living at the 408 Oceanview property. The Trust

sold the 408 Oceanview property in November 2011 and the Los Altos property

five years later, in November 2016. Between 2011 and 2018, the Trustee made

periodic partial distributions to and for the benefit of Brett and the other

beneficiaries. The Trustee maintained an accounting spreadsheet to keep track

of each beneficiary’s distributions and share of costs.               The Trustee also

maintained a contemporaneous log to document her actions in administering the

Trust.


         1
        Because several of the parties involved share the same last name, we use first names
where necessary for clarity.


                                                 2
No. 81194-1-I/3


         Brett passed away unexpectedly in May 2018 in Guatemala, leaving his

two adult children, Sebastian and Bryne Greider, as his sole heirs. Within days

of Brett’s death, Sebastian’s and Bryne’s stepfather requested Brett’s financial

information and directed the Trustee to treat him as the children’s representative

and to communicate only with him.

         In July 2018, Sebastian and Byrne (Brett’s heirs) filed a TEDRA petition,

demanding an accounting and the distribution of Trust income. A year later, they

filed a second amended petition, adding claims that the Trustee breached her

fiduciary duty in various ways in administering the Trust and that those breaches

resulted in damages of more than $289,000.

         Brett’s heirs then filed a motion for partial summary judgment.      The

Trustee also moved for summary judgment with respect to all claims.          Both

motions primarily relied on the same documentary evidence including the Trust

document, the Trustee’s accounting spreadsheet, the Trustee’s log, and

documentation of Brett’s debt to the Trustors that was offset against his Trust

share.     In addition, the Trustee relied on professionally prepared forensic

accounting documents spanning from October 2010 until September 2019 and

on her own declaration.

         Following a hearing, the court entered an order granting the Trustee’s

motion and denying Brett’s heirs’ motion. The court issued a separate letter

ruling, explaining the basis for its decision. Brett’s heirs appeal.




                                              3
No. 81194-1-I/4


                                   ANALYSIS

      We review summary judgment orders de novo. In re Estate of Hambleton,

181 Wn.2d 802, 817, 335 P.3d 398 (2014). Summary judgment is proper only if

there are no genuine issues of material fact and a party is entitled to judgment as

a matter of law. CR 56(c). A genuine issue of material fact exists where

“reasonable minds could differ on the facts controlling the outcome of the

litigation.” Ranger Ins. Co. v. Pierce County, 164 Wn.2d 545, 552, 192 P.3d 886

(2008). In determining whether an issue of material fact exists, the court must

construe all facts and inferences in favor of the nonmoving party. Id.

      As an initial matter, we can easily dispose of two of the arguments

advanced by Brett’s heirs. First, Brett’s heirs focus on the trial court’s letter

ruling, characterizing the explanation of the court’s reasoning as “findings,” and

arguing that in making those findings, the court improperly resolved factual

disputes against them. But the function of a summary judgment proceeding is to

determine whether a genuine issue of fact exists, not to determine issues of fact.

Davenport v. Wash. Educ. Ass’n, 147 Wn. App. 704, 715 n. 22, 197 P.3d 686

(2008). As a result, our Supreme Court has “‘held on numerous occasions that

findings of fact and conclusions of law are superfluous in both summary

judgment and judgment on the pleadings proceedings.”’ Id. at 715 n. 23 (quoting

Wash. Optometric Ass’n v. Pierce County, 73 Wn.2d 445, 448, 438 P.2d 861

(1968)). To the extent that the trial court made any findings, they are superfluous

and because our review is de novo, we do not consider them.




                                            4
No. 81194-1-I/5


        Second, Brett’s heirs claim that the Trustee was not entitled to a Trustee’s

fee, in addition to reimbursement of her expenses. But although the Trustee

submitted a declaration in support of such a fee, she withdrew the request.

There is no ruling on the issue for this court to review.

Fiduciary Duty to Brett’s Heirs

        Brett’s heirs contend that the court erred in granting summary judgment

because (1) they were owed fiduciary duties under the Trust equivalent to those

owed to the primary beneficiaries named in the Trust, and (2) the Trustee

breached those duties.

        A trustee is a fiduciary for a trust’s beneficiaries and owes them the

“highest degree of good faith, care, loyalty and integrity.” Esmieu v. Schrag, 88

Wn.2d 490, 498, 563 P.2d 203 (1977). “It is the duty of a trustee to administer

the trust in the interest of the beneficiaries.” Tucker v. Brown, 20 Wn.2d 740, 768,

150 P.2d 604 (1944). A trustee’s duties and powers are determined by the terms

of the trust, by common law, and by statute. In re Estate of Ehlers, 80 Wn. App.

751, 757, 911 P.2d 1017 (1996).

        Since Brett did not predecease the Trustors, the Trust makes no express

provision for his heirs. 2 Nevertheless, Brett’s heirs contend that, as “qualified

beneficiaries,” as defined by RCW 11.98.002(2)(b), they are also “contingent




         2 The Trust provides that if a named beneficiary were to predecease the Trustors, the

“Trust share set aside for that beneficiary shall then be distributed to the collective lawful issue of
the deceased beneficiary.” In the case that a beneficiary predeceases the Trustors, but has no
heirs, then the Trust share of that beneficiary “shall then be distributed, equally,” among the
remaining beneficiaries.


                                                      5
No. 81194-1-I/6


beneficiaries” who are “entitled to the same fiduciary duty as primary

beneficiaries.” 3

        Brett’s heirs cite no authority for this proposition. They rely on case law

involving the interpretation and application of the prudent investor rule. See In re

Estate of Cooper, 81 Wn. App. 79, 88, 913 P.2d 393 (1996) (the focus in

applying the prudent investor rule is the trustee’s conduct; the trust’s

performance is not controlling).             Cooper involved a trust from which the

decedent’s surviving spouse only had the right to receive income from the trust

during his lifetime with the corpus being distributed to her children upon the

father’s death. The children were thus named beneficiaries with a remainder

interest in the trust corpus, significantly different circumstances from those here.

Brett’s heirs had no legal right to any portion of the Trust until Brett’s death at

which time they only had a right to whatever remained of Brett’s share after the

Trustee had offset Brett’s share for expenses and advances.

        Brett’s heirs also cite commentary in the Restatement of Trusts which

provides that the duty of impartiality in the case of multiple beneficiaries applies

whether the beneficiaries’ interests are “simultaneous or successive.” See

RESTATEMENT (SECOND) OF TRUSTS: DUTY TO DEAL IMPARTIALLY WITH BENEFICIARIES

§ 183 cmt. a. This does not further Brett’s heirs’ argument because a trustee


        3
          A definition section added to chapter 11.98 RCW in 2013, distinguishes between
“permissible distributees” and “qualified beneficiaries.” 11.98.002(1), (2). The former is a trust
beneficiary “currently eligible to receive distributions of trust income or principal.” RCW
11.98.002(1). Brett was a permissible distributee during his lifetime. Both parties agree that
Brett’s heirs were “qualified beneficiaries” during Brett’s lifetime because they would be
permissible distributees “if the interests” of the permissible distributee, Brett, “terminated.” RCW
11.98.002(2)(b).


                                                     6
No. 81194-1-I/7


only has a duty to successive beneficiaries when the trust is explicitly created for

beneficiaries in succession.      RESTATEMENT (SECOND)      OF   TRUSTS: IMPARTIALITY

BETWEEN   SUCCESSIVE BENEFICIARIES § 232. Specifically, a duty of impartiality

applies when terms of a trust direct a trustee to pay income to one beneficiary for

a designated period of time, and then to pay principal to another beneficiary.

RESTATEMENT (SECOND)        OF    TRUSTS § 232 cmt. b.           And even in those

circumstances,    the duty       to balance   potentially   competing interests    of

beneficiaries does not equate to a duty to treat them equally; the trustee must be

guided by the terms and purposes of the trust in weighing and prioritizing the

interests of multiple beneficiaries. See RESTATEMENT (SECOND) OF TRUSTS § 232

cmt. c; RESTATEMENT (THIRD)          OF   TRUSTS: DUTY      OF   IMPARTIALITY; INCOME

PRODUCTIVITY § 79 cmt. b. The Trust did not name Brett’s heirs as successive

beneficiaries. And while Brett’s heirs’ status as qualified beneficiaries gave them

a right to receive limited information about the trust under RCW 11.98.072(1),

they do not allege a violation of their rights under this provision.

Breach of Fiduciary Duties

       Although Brett’s heirs fail to establish that the Trustee owed fiduciary

duties to them before May 2018 that were equivalent to the duties owed to the

primary beneficiaries of the Trust, we nevertheless address their contention that

the evidence demonstrates that the Trustee abused her discretion and/or violated

her fiduciary duty by:    (1) failing to immediately distribute each beneficiaries’

Trust share upon the surviving Trustor’s death, (2) disproportionately allocating

expenses of the Trust, (3) reducing Brett’s Trust share based on prior loans and


                                              7
No. 81194-1-I/8


(4) distributing Trust funds to third parties on Brett’s behalf, and (5) failing to

provide an accounting.

      A trustee is a fiduciary who owes the highest degree of good faith,

diligence, and undivided loyalty to the beneficiaries. Estate of Jordan v. Hartford

Accident & Indem. Co., 120 Wn.2d 490, 502, 844 P.2d 403 (1993). A trustee’s

duties and powers are determined by the terms of the trust, by common law, and

by statute. Ehlers, 80 Wn. App. at 757

      “[A] trustee presumptively has comprehensive powers to manage the trust

estate and otherwise to carry out the terms and purpose of the trust.”

RESTATEMENT (THIRD)   OF   TRUSTS: POWERS   AND   DUTIES   OF   TRUSTEE § 70 cmt. a.

Here, the Trust expressly grants “sole and absolute discretion” to the Trustee to

administer the Trust and to make determinations “in the best interests of the

beneficiaries.” When a trust gives the trustee discretion to carry out the trust’s

objectives, a court may not intervene absent an abuse of the trustee’s discretion.

Templeton v. Peoples Nat’l Bank of Wash., 106 Wn.2d 304, 309, 722 P.2d 63

(1986). “A court will not interfere with a trustee's exercise of a discretionary

power . . . when that conduct is reasonable, not based on an improper

interpretation of the terms of the trust, and not otherwise inconsistent with the

trustee's fiduciary duties.” RESTATEMENT (THIRD) OF TRUSTS: JUDICIAL CONTROL OF

DISCRETIONARY POWERS § 87 cmt. b.

      (1) Delay in Final Distribution

      Brett’s heirs contend that the Trustee ignored the provisions of the Trust

by failing to “immediately distribute each beneficiaries’ share” in 2010 upon the


                                            8
No. 81194-1-I/9


Trustor’s death.      They also contend that the court erred by considering an

unauthenticated letter to find that the Trustee justifiably relied on the advice of a

certified public accountant in deciding to withhold funds and delay the final

disbursement until October 2021 to account for possible tax liability arising from

the 2016 sale of the Trust’s real property.

          Article nine of the Trust provides that, upon the death of the sole surviving

Trustor, the Trustee “shall forthwith” divide the trust into four equal shares and

adjust each beneficiary’s share to account for “indebtedness” to the Trustors and

“advances” made by them. The Trust further provides that any of the named

beneficiaries have the right of first refusal to purchase the Trustors’ real property,

if the “financial arrangements are acceptable” to the other three beneficiaries.

Section two of article nine states that the Trust share set aside for each named

beneficiary “shall forthwith terminate” and that the Trustee “shall distribute all

undistributed net income and principal” to each named beneficiary, “free of the

Trust.”

          Consistent with dictionary definitions, Brett’s heirs interpret forthwith to

mean “immediately.”        BLACK'S LAW DICTIONARY 725 (9th ed. 2009).         But, our

courts have recognized that the “context surrounding the act to be done

’forthwith’ matter[s].” Keithly v. Sanders, 170 Wn. App. 683, 689, 285 P.3d 225

(2012). And in some contexts, the term “‘does not mean ‘instantaneously,’ or

‘without any interval of time,’ but, rather, means ‘as expeditiously as under the

circumstances is reasonably possible.’” Williams v. Continental Sec. Corp., 22

Wn.2d 1, 13, 153 P.2d 847 (1944) (interpreting “forthwith” as used in Rem. Rev.


                                               9
No. 81194-1-I/10


Stat. § 590, a statute which related to a sheriff's sale of real property). In this

case, given that the Trust contemplates the distribution of net income, allowed for

settlement of certain estate expenses, required ascertaining beneficiaries’ debts

to the Trustors, gave beneficiaries the right of first refusal to buy real property

and required distribution or liquidation of all Trust assets, it is abundantly clear

that the Trust did not require the immediate distribution of all assets.

        The record, including the detailed log of notes and accounting

spreadsheet, establishes that within days of Norma’s death, the Trustee divided

the Trust into shares and began to settle expenses of the estate and prepare

assets for sale. The record also indicates that in 2010, Brett was residing at one

of the trust properties.       The record reveals that substantiating the required

adjustments to the Trust shares required a significant amount of investigation,

and necessitated a review of at least twenty years’ worth of documents, including

check registers, notes, letters and emails. While it may have been unanticipated

that the process of distributing all Trust assets would take more than ten years,

there is no evidence in the record to suggest intentional or willful delay. 4

        It was not necessary for the court to rely on any inadmissible hearsay

testimony in order to conclude that the Trustee did not abuse her discretion by

failing to make a final distribution until after the statute of limitations expires in

view of potential tax liability. The Trustee explained why she reserved the funds

and stated that she received advice on the matter.                     That testimony was


        4  According to the evidence in the record, the Trust estate’s assets in 2010 were valued
at approximately $3.5 million and as of November 2019 over 90 percent of the assets had been
distributed and closure of the estate was anticipated in October 2021.


                                                   10
No. 81194-1-I/11


admissible.      The Trust expressly allows the Trustee to “set aside from Trust

income reasonable reserves for taxes, assessments, insurance premiums” and

other potential liabilities.

       (2) Allocation of Expenses

       Brett’s heirs claim that the Trustee had no discretion to allocate Trust

expenses unequally among the beneficiaries. Even if the Trustee had discretion

to do so, they contend that she abused her discretion by allocating solely to Brett

the cost of certain repairs to Trust property and attorney fees incurred in

connection with a lawsuit filed by Brett’s heirs’ mother to enforce a judgment for

unpaid child support.

       But again, the Trust provides broad discretion to the Trustee to administer

the Trust in a manner that the Trustee deems to be in the best interest of all the

beneficiaries.     The Trust specifically provides for payment of “all of the

reasonable expenses attributable to the administration of the respective Trusts

created in this agreement.”      The Trust also authorizes the Trustee to make

“divisions and distributions of the Trust property . . . in any proportion they deem

advisable” and to take all actions “reasonably necessary to administer each and

every share of the Trust.”

       There is undisputed evidence that Brett was living, rent free, at the 408

Oceanview property, until he was forced to vacate the property due to a code

violation. Certain modifications were required in order to bring the property into

compliance. Brett’s heirs fail to demonstrate any abuse of discretion based on

the allocation to Brett’s share of the relatively modest costs of those


                                            11
No. 81194-1-I/12


modifications. And apart from conclusory and unsupported assertions, Brett’s

heirs likewise fail to establish that the circumstances of the 2011 lawsuit did not

warrant retaining counsel, that counsel’s fees were excessive, or that allocating

the cost associated with the litigation to Brett was an abuse of discretion. 5

       (3) Loans

       The express terms of the Trust required the Trustee to adjust each

beneficiary’s share based on outstanding debts to the Trustors. Brett’s heirs

claim that the Trustee abused her discretion by characterizing amounts paid by

the Trustors directly or indirectly to Brett over the course of 15 years as loans,

not gifts, and offsetting his share by $51,798.

       First, we disagree that, in granting summary judgment as to this issue, the

trial court improperly resolved a factual dispute. There is no dispute as to the

amounts the Trustee characterized as loans and the evidence she relied on to

support her determinations.       Brett’s heirs maintain that there is a “significant

factual record” to refute the Trustee’s evidence, but the factual evidence they

refer to is a spreadsheet compiled by their stepfather declaring his opinion about


       5  The record indicates that the petitioners’ mother sued the Trust in 2011 to
enforce a child support judgment against Brett. Although the Trust included a protective
clause providing that the Trust “shall not be subject to legal process or to the claims of
any creditors, other than the creditors of a Trustor,” the Trust paid the child support owed
on Brett’s behalf in November 2011 when the sale of the 408 Oceanview property
closed. Brett’s heirs assert that (1) the Trust was being administered in California at the
time the court entered judgment against Brett and (2) under California law, a trustee may
be ordered to satisfy child support obligations. These assertions are without factual
support in the record and irrelevant, since the evidence establishes that the Trust
satisfied the child support obligation. The assertions are also contrary to the allegations
in Brett’s heirs’ petition in which they claimed the Trust was being administered under
Washington law as of November 5, 2010, the date the Trustee notified them that the
“principal place of administration of the trust” was Coupeville, Washington.


                                                12
No. 81194-1-I/13


whether the amounts designated by the Trustee were valid debts or gifts.

Because there was no foundation for this evidence as expert or lay witness

opinion testimony, the trial court properly declined to consider it. The only factual

evidence in the record is the evidence provided by the Trustee, which includes

her declaration, an itemized list of the debts, copies of the supporting

documentary evidence, and the declaration of the certified public accountant who

performed the forensic accounting of the Trust’s financial records and specifically

examined the records supporting the loan amounts. Brett’s heirs’ unsupported

assertion that some of the items included in the loan category were gifts is

insufficient to defeat summary judgment.

       The parties dispute whether Brett’s heirs can challenge the calculation of

Brett’s debt, since the Trustee provided spreadsheets to Brett documenting this

deduction on multiple occasions between 2011 and 2017 and he asserted no

claim and raised no objection. See RCW 11.96A.070(1)(a) (three-year statute of

limitations for beneficiary’s claims if adequately disclosed under TEDRA). But

even assuming no time bar applies, the record provides a tenable basis for the

Trustee’s calculation of Brett’s debts.

       (4) Distributions to Third Parties

       Brett’s heirs allege a violation of the Trustee’s fiduciary duty based on the

distribution of Trust funds to a third party on nine occasions in 2011 and 2012.

They claim that the dead man’s statute barred the court’s consideration of email

messages to verify Brett’s requests for the distributions. The dead man’s statute,

RCW 5.60.030, “bars testimony by a ‘party in interest’ regarding ‘transactions’


                                            13
No. 81194-1-I/14


with the decedent or statements made to [them] by the decedent.” 6 Estate of

Lennon v. Lennon, 108 Wn. App. 167, 174, 29 P.3d 1258 (2001). The statute

does not, however, bar the admission of documentary evidence. Thor v.

McDearmid, 63 Wn. App. 193, 202, 871 P.2d 1380 (1991); Wildman v. Taylor, 46

Wn. App. 546, 731 P.2d 541 (1987).

        Notably, Brett’s heirs do not argue that the Trustee violated her fiduciary

duty by distributing funds to California Child Support Services or their mother.

The documentary evidence indicates that Brett requested the other distributions.

The Trustee testified that she received Brett’s emails and acted in accordance

with them. Although the Trustee was unable to locate email messages

corresponding to two of the transfers, they were transfers to the same individual,

within the same time frame, and were similar in amount to the other transactions,

all of which supports the Trustee’s determination that they were authorized

distributions on Brett’s behalf. There is no evidence to suggest the transactions

were unauthorized or that the Trustee acted outside of her discretion and

authority.

        (5) Accounting

        Brett’s heirs challenge the court’s dismissal of their claim that the Trustee

breached her fiduciary duty failing to provide an accounting of the Trust upon

their request “prior to the commencement of this litigation.” 7


        6The trial court struck several statements in the Trustee’s declaration as barred
by the dead man’s statute.
        7  The Trust requires the Trustee to make Trust documents and records reasonably
available to current Trust beneficiaries and to “report,” at least semi-annually, to the beneficiaries.
Brett’s heirs assert that the Trustee only eventually provided an accounting because they forced


                                                      14
No. 81194-1-I/15


        Brett’s heirs fail to mention that they initiated litigation on July 25, 2018,

less than three months after their father died and they became beneficiaries of

the Trust. They also fail to mention that it was their stepfather who requested

financial information.

        Within days of their father’s death, Brett’s heirs took the position that their

stepfather was entitled to communicate with the Trustee on their behalf. But

although the Trust requires a beneficiary to provide “express written approval” to

authorize the release of Trust information and records to a non-beneficiary,

Brett’s heirs made their request by means of unsigned emails. Later, in June

2018, Brett’s heirs signed power of attorney documents to authorize their

stepfather to act as their legal representative, but did not provide those

documents to the Trustee until after they filed this litigation.                  The Trustee

requested Brett’s heirs’ mailing addresses in order to send Trust documents,

including an accounting, and a distribution check, but received no response to

her request.

        Brett’s heirs fail to identify any facts supporting the claim that the Trustee

breached her fiduciary duty by failing to provide an accounting.

        In sum, the evidence clearly shows the manner in which the Trustee

distributed the Trust assets, the deductions made from each beneficiary’s share

and which costs and expenses were allocated to the shares of each beneficiary.

There were no genuine issues of material fact to preclude summary judgment.



her to do so by filing suit, the evidence indicates that the Trustee had retained an accountant to
prepare a formal accounting before the petition was filed.


                                                   15
No. 81194-1-I/16


The uncontroverted facts establish that the Trustee’s distributions and allocations

were within her authority and discretion.

Attorney Fees

       Both parties request attorney fees under RAP 18.1 and RCW 11.96A.150.

Brett’s heirs contend that they are entitled to attorney fees because they were

forced to litigate in order to compel the Trustee to comply with her duties under

the Trust. The Trustee, on the other hand, contends that the litigation was both

premature and unnecessary. We award fees to the Trustee under RAP 18.1.

       Under RAP 18.1(a) we may award a party—who so requests—attorney

fees if applicable law provides for such an award. In re Estate of Mower, 193

Wn. App. 706, 729, 374 P.3d 180 (2016). RCW 11.96A.150(1) states:

       The court may order . . . reasonable attorneys’ fees, to be paid in
       such amount and in such manner as the court determines to be
       equitable. In exercising its discretion under this section, the court
       may consider any and all factors that it deems to be relevant and
       appropriate, which factors may but need not include whether the
       litigation benefits the . . . trust involved.

This section applies to appellate courts. Mower, 193 Wn. App. at 729. We may

order that the fees be paid by any party to the proceedings or from the assets of

the trust involved. Id.

       The “touchstone” for TEDRA attorney fee awards is “‘whether the litigation

resulted in a substantial benefit to the estate.’” Mower, 193 Wn. App. at 728,

(quoting In re Estate of Black, 116 Wn. App. 476, 490, 66 P.3d 670 (2003)); see

also Matter of Marital Tr. of Graham, 11 Wn. App. 2d 608, 615, 455 P.3d 187

(2019), review denied sub nom., 195 Wn.2d 1026, 466 P.3d 778 (2020). Courts




                                            16
No. 81194-1-I/17


may also consider whether a case presented “novel or unique issues.” In re

Estate of Stover, 178 Wn. App. 550, 564, 315 P.3d 579 (2013) (quoting In re

Guardianship of Lamb, 173 Wn.2d 173, 198, 265 P.3d 876 (2011)).

      The Trustee has prevailed on appeal. This litigation neither benefitted the

Trust nor raised novel or unique issues, the resolution of which added benefit to

the appeal.   We deny Brett’s heirs’ request for fees, and award the Trustee

reasonable attorney fees, subject to her compliance with RAP 18.1(d).

      Affirmed.




WE CONCUR:




                                          17